Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the original filing of 10-1-2020. Claims 1-20 are pending and have been considered below:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being 
unpatentable over Embiricos et al. (“Embiricos” 20180189343 A1) in view of Mohler et al. (“Mohler” 20060286536 A1). 

Claim 1: Embiricos discloses a method for cross-platform collaboration, the method comprising: initiating inter-system sharing between a content management system that stores a plurality of content objects and a third-party system (Figure 1a and Paragraphs 24 and 77; content management system and third party system);
assigning access permission to items of the content object hierarchy (Paragraphs 28, 42, 60); and granting, to at least one user of the third-party system, access to at least one of the items of the content object hierarchy (Paragraphs 33, 37 and 90; permission based on a hierarchical structure);
Embiricos discloses a hierarchal permission structure (Paragraph 37) in order to further disclose generating a content object hierarchy at the content management system based on a hierarchy at the third-party system;
Mohler is provided because it discloses a management system which generates a content hierarchy between organizational systems (Paragraphs 74 and 92); further access/permissions based on the hierarchical structure is determined (Figures 17-18, Paragraphs 36 and 139-142). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to use a known technique to improve a similar device and provide a hierarchical structure based on the third party systems in Embiricos. One would have been motivated to provide the hierarchical functionality because it improves the mapping capability for external systems for enhanced access control.
Claim 2: Embiricos and Mohler disclose a method of claim 1, further comprising, reconciling between users of the content management system and users of the third-party system by comparing attributes of users of the third-party system with attributes of users of the content management system (Embiricos: Paragraphs 37, 39 and 42; identifiers of accounts and Mohler: Figures 17-18 and Paragraphs 139-142).
Claim 3: Embiricos and Mohler disclose a method of claim 1, further comprising mapping access permissions between the content management system and the third-party system (Embiricos: Paragraphs 37 and 42 and Mohler: Figures 17-18 and Paragraphs 139-142).
Claim 4: Embiricos and Mohler disclose a method of claim 3, further comprising assigning access permissions to content objects of the content management system based at least in part on the mapping of the access permissions between the content management system and access permissions of the third-party system (Embiricos: Paragraphs 37, 42 and 77).
Claim 5: Embiricos and Mohler disclose a method of claim 3, wherein at least one of the access permissions that is granted to a third-party system user to access the content object hierarchy of the content management system is more restrictive than an access permission that is granted to a third-party system user to access objects of the third-party system (Embiricos: Paragraphs 37, 42 and 77; different levels of permission).
Claim 6: Embiricos and Mohler disclose a method of claim 1, wherein the at least one user of the third-party system is a different user than the users of the content management system (Embiricos: Paragraph 165, three users accessing system via a third party system and Mohler: Figures 17-18 and Paragraphs 139-142; different organizations).
Claim 7: Embiricos and Mohler disclose a method of claim 1, further comprising: establishing a plurality of integrations between a plurality of third-party applications and the content management system; accessing a first integration at a first third-party application to select a second integration associated with a second third-party application; and invoking, by the second integration, a communication to the second third-party application (Embiricos: Figure 1a and Paragraphs 77, 84 and 164-165; multiple third party applications).
Claims 8 and 15 are similar in scope to claim 1 and therefore rejected under the same rationale. 
Claims 9 and 16 are similar in scope to claim 2 and therefore rejected under the same rationale. 
Claims 10 and 17 are similar in scope to claim 3 and therefore rejected under the same rationale. 
Claims 11 and 18 are similar in scope to claim 4 and therefore rejected under the same rationale. 
Claims 12 and 19 are similar in scope to claim 5 and therefore rejected under the same rationale. 
Claims 13 and 20 are similar in scope to claim 6 and therefore rejected under the same rationale. 
Claim 14 is similar in scope to claim 7 and therefore rejected under the same rationale. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 10691877 B1 EISENER ET AL. Figure 1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697.  The examiner can normally be reached on MONDAY -FRIDAY 9:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHERROD L KEATON/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        9-24-2022